DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 07/21/2021.

Claims 1-2 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-9 are directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, claims 3-9 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 03/23/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.



Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the connection of the buffer storage tank to the low-temperature pressure liquid storage tank must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

“gas flow meter”, low-temperature pressure liquid storage tank”, “liquefaction pretreatment device”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
It appears that the gas flow detection in Fig. 2 is the gas flow meter, the liquid storage in Fig. 2 is the low-temperature pressure liquid storage tank, the desulfurization/dehydration/CO2 removal is the liquefaction pretreatment device.  The reference signs/names of the drawing should be consistent with the device names of the claims.

A replacement sheet of drawings has not been filed although applicant asserts that they have filed a replacement sheet of drawings in their arguments/remarks made in an amendment filed 07/21/2021.
Several attempts were made to contact the applicant regarding the replacement sheet of drawings not being filed with no response.

Allowable Subject Matter
Claims 1-2 are allowed.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-4
Claims 3-4 also recite “generating liquid methane after the raw gas enters the liquefaction pretreatment device, the heavy hydrocarbon and benzene removal device and the two-stage rectification device in sequence”.  The claim does not have any positive steps of generating liquid methane from the raw gas.  It appears that liquid methane is generated from the raw gas in a process wherein the raw gas enters the liquefaction pretreatment device, the heavy hydrocarbon and benzene removal device and the two-stage rectification device in sequence.  The limitation “after the raw gas enters the liquefaction pretreatment device, the heavy hydrocarbon and benzene removal device and the two-stage rectification device in sequence” implies that the raw gas enters the devices but the claim language does not include a positive step of the raw gas entering the devices.
Claims 3-4 further recite “discharging a surplus liquid that undergoes supercooling into the buffer storage tank for accumulation”.  It is unclear as to where the surplus liquid is discharged from.  It is also unclear as to where in the process the surplus liquid undergoes supercooling.
Claim 8 recites that CO2 removal, desulfurization and dehydration are carried out in the liquefaction pretreatment device but does not recite any positive process steps for CO2 removal, desulfurization and dehydration; “CO2 is removed by ethanolamine through absorption” does not provide any positive process steps for the removal of CO2 by ethanolamine through absorption.  It is unclear as to what process steps are involved in carrying out CO2
It is unclear as to what process steps are involved in performing the dehydration after the CO2 removal and in simultaneously performing the CO2 removal and the desulfurization in a single device (i.e., liquefaction pretreatment device).
“The dehydration is performed using a molecular sieve dehydration method for further removing sulfide”.  It is unclear as to what process steps are involved in a “molecular sieve dehydration method” and whether the molecular sieve method comprises sulfide removal or whether after the molecular sieve dehydration method, sulfide is removed (i.e., desulfurization).  The claims require performing CO2 removal and desulfurization simultaneously; it is unclear as to where in the process CO2 removal and desulfurization occur in light of “the dehydration is performed using a molecular sieve dehydration method for further removing sulfide” and “dehydration is performed after the CO2 removal”.  CO2 removal and desulfurization cannot occur simultaneously if CO2 is removed prior to dehydration and sulfide is removed after/during dehydration.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA NASSIRI-MOTLAGH whose telephone number is (571)270-7588.  The examiner can normally be reached on M-F 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ANITA NASSIRI-MOTLAGH/Primary Examiner, Art Unit 1734